UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
ZHI CHEN,                                 )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )                Civil Action No. 08-0252 (PLF)
                                          )
DISTRICT OF COLUMBIA, et al.,             )
                                          )
            Defendants.                   )
__________________________________________)


                                            ORDER

              For the reasons set forth in the Memorandum Opinion issued this same day, it is

hereby

              ORDERED that the motion to dismiss for insufficient service of process pursuant

to Rule 12(b)(5) of the Federal Rules of Civil Procedure by defendants the District of Columbia

and Chancham Spears [2] is GRANTED; and it is

              FURTHER ORDERED that plaintiff’s claims against the District of Columbia

and Chancham Spears are DISMISSED without prejudice.

              SO ORDERED.




                                                    /s/________________________
                                                    PAUL L. FRIEDMAN
                                                    United States District Judge

DATE: March 25, 2009